280 F.3d 1078
UNITED STATES of America, Plaintiff-Appellee,v.Edward JAMES, Defendant-Appellant.
No. 99-1762.
United States Court of Appeals, Sixth Circuit.
Argued March 8, 2001.
Decided and Filed February 13, 2002.

Appeal from the United States District Court for the Eastern District of Michigan at Detroit. No. 98-80041 — Julian A. Cook, Jr., Senior District Judge.
Jonathan Tukel (argued and briefed), Robert Cares, Assistant United States Attorney, Detroit, MI, for Appellee.
Kevin M. Schad (argued and briefed), Schad & Cook, Indian Springs, OH, for Appellant.
Before SILER, MOORE, and CLAY, Circuit Judges.
AMENDED OPINION
SILER, Circuit Judge.


1
Upon motion by the defendant, Edward James, for a rehearing, and good cause having been shown, and upon the concession by the government that at the time of the entry of the plea of guilty by James that the government could not have adduced any additional proof on the interstate commerce element under the Hobbs Act, 18 U.S.C. § 1951, as to James than it did at trial against the codefendants, Selena Turner and Kevin Larkins, our opinion of November 28, 2001, is amended to reflect that the conviction and sentence of James are REVERSED.